Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Terminal Disclaimer
The terminal disclaimer filed on April 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. 10,308,383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Cukierski on March 31, 2021.
The application has been amended as follows: 
In claim 21, line 10:
Replace the third occurrence “the” with -- a --.
In claim 22, line 1:
After “or”, add -- more --.
In claim 23, line 1:

In claim 25, line 2: 
Replace “the speed” with -- a speed --.
In claim 25, line 2: 
Replace “the torque” with -- a torque --.
In claim 25, line 2: 
Replace “the output” with -- an output --.
In claim 32, line 2:
After “or”, add -- more --.
In claim 32, line 4:
Replace the first occurrence “the” with -- a --.
In claim 39, line 2:
Replace “first a” with -- a first --.
In claim 39, line 2:
Replace the second occurrence “the” with -- an --.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a strapping tool for tensioning and forming a sealless joint in overlapping sections of strap around a load, the strapping tool comprising:… a control system configured to sequentially drive the tensioning wheel and the sealer to carry out the tensioning and sealing cycles responsive to receipt of a single operator input and to, following the sealing cycle, drive the tensioning wheel in a reverse direction to cause the keys cut in the overlapping sections of strap to interlock, in combination with the rest of the claimed limitations.
None of the prior art of record teaches a strapping tool comprising a rotatable tensioning wheel, a sealer comprising a die and punch for cutting keys in the overlapping section of the strap, and a control system configured to sequentially drive the tensioning wheel and the sealer to carry out the tensioning and sealing cycles responsive to receipt of a single operator input and to, following the sealing cycle, drive the tensioning wheel in a reverse direction to cause the keys cut in the overlapping sections of strap to interlock. 
Such functions of the strapping tool can be carried out by a single action of the control system to cause the keys cut in the overlapping sections of strap to interlock by rotating the tensioning wheel in a reverse direction. Therefore, it is concluded by the Examiner that claims 21-40 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        April 2, 2021